DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Drawings filed on 2/17/2022 added in the presence of a space ring (label 60) in the apparatus which was not previously presented and as such, is introducing new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 2/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into 
Stepped threading 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “stepped threading” in line 3 where it is found to not be described in the specification (filed on 6/12/2019 as the specification filed on 2/17/2022 is objected to above as it introduces the stepped threading as new matter) or in the figures. Further, it is found that the applications (EP16204291.5 and PCT/EP2017/079588) are not presented in English making it unclear if “stepped threading” is disclosed and the translated specification (filed for this application on 6/12/2019) does not disclose stepped 

Allowable Subject Matter
The indicated allowability of claim 2 filed on 6/12/2019 is withdrawn in view of the newly discovered reference(s) to Jolt (DE Publication No. 202015103851 U1) in view of Goodman (US Patent No. 5547380 A) in further view of Moore (US Publication No. 20170326027 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolt (DE Publication No. 202015103851 U1) in view of Goodman (US Patent No. 5547380 A) in further view of Moore (US Publication No. 20170326027 A1).
	Regarding Claim 1, Jolt discloses a supra structure abutment holder (Fig. 4-5 where the abutment is label 2) comprising,
a clamping device (Fig. 6-7, label 3), and an auxiliary device (Fig. 6-7, label 4),
wherein the clamping device (Fig. 6-7, label 3) is adjustable in height, relative to the auxiliary device (Fig. 6-7 where the clamping device is adjusted in height relative to the auxiliary through label 17)

Goodman discloses a clamp in the same field of endeavor of dental clamps and further discloses threads adjusting a clamp device height (Fig. 1, label 27 is the clamping device and label 29 is the screw which is being interpreted as being synonymous to the word “thread”) where the threads are self-retaining (The threads taught by Goodman are found to be self-retaining as self-retaining is being interpreted as remaining in the same position. This is disclosed by Goodman as the clamp disclosed by provides means to securely hold the cap with the tooth (Fig. 1) as goal of Goodman is to separate the cap from the tooth through the ultrasonic tool (21) and as such the threading must not shift to ensure the tooth is securely in place to receive the ultrasonic pulses (Col. 2, lines 62-67, and Col. 3, lines 1-2)) to improve precision of the adjusting means. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adjusting means (spring) of Jolt to be the adjusting means (screw) of Goodman to improve precision of the adjusting means. 
However, Goodman is silent to the threads being formed as fine-pitch threads.  
Moore discloses an apparatus in the analogous art of clamps and further discloses threads comprising fine pitch threads (Fig. 3, label 225; Par. [0100] discloses the threads being fine pitch) to provide finer adjustments (Par. [0017]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the threads of Goodman to be fine pitch threads as taught by Moore to provide finer adjustments to the clamp. 
Regarding Claim 3, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt further discloses a supra structure and an abutment are clamped between 
Regarding Claims 4, 5, and 11-12, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1. However, Jolt is silent to the auxiliary device being deformable.  
Goodman discloses the clamping device (Fig. 1 of Goodman, label 27) to be made of compliant material (Col. 2 of Goodman, lines 65-66) to reduce the strain to the clamped structures being held. However, Goodman is silent to the auxiliary device being deformable. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary device and clamped structure of Jolt to be made of compliant material as taught by Goodman to further reduce the strain of the structures held together on the opposing side of the clamp device. 
As such, it would provide the auxiliary device to be flexible and being capable of being elastically deformed by incisal or occlusal surfaces of a supra structure (in Re. to Claim 4). 
Further, the auxiliary device (Fig. 6-7 of Jolt, label 4) is deformed as a result of pressure applied by the supra structure such that it partially accommodates the supra structure and is elastically deformed (Col 2 of Goodman, lines 65-66 describes the clamping device being made of compliant (flexible) material to reduce the possibility of putting strain on the structures being held together. It would as such make sense to have the auxiliary device labeled 23 of Goodman to also be made of a compliant material to further reduce the strain of the structures held together on the opposing side of the clamp device. As such, supra structure abutment taught by Jolt, Goodman and Moore is capable of in Re. to Claim 5). 
In addition, the supra structure abutment taught by Jolt, Goodman, and Moore teaches the adjustment of the clamping device (Fig. 6-7 of Jolt, label 3), the force applied to a bonding gap between a supra structure and an abutment is adjusted due to the elastic deformation of the auxiliary device (Fig. 6-7 of Jolt where it is disclosed a device for holding an abutment and supra structure where a bonding gap is inherently taught to be present as seen in the cross section of the apparatus of Fig. 6-7 of Jolt. Further, it is inherent that by adjusting a device to hold the pieces together, it would adjust the force applied to a bonding gap; As Goodman teaches the auxiliary device material to be made of compliant material, it teaches the auxiliary device to be flexible and the force applied to a bonding gap between a supra structure and an abutment is adjusted due to the elastic deformation of the auxiliary device; in Re. to Claim 11).
Further, Jolt teaches the adjustment concerns the relative altitude of the auxiliary device (Fig. 6-7 of Jolt, label 4) and the clamping device (Fig. 6-7 of Jolt, label 3) with respect to each other (See Fig. 6-7 where the label 26 shows where space that is being adjusted which concerns the relative altitude of the auxiliary device and clamping device; in Re. Claim 12). 
Regarding Claim 6, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt further discloses the auxiliary device (Fig. 6-7 of Jolt, label 4) is provided with at least one depression (See Annotated Figure A of Fig. 6 of Jolt) for accommodating an occlusal protrusion of the supra structure (See Annotated Figure A of Fig. 6 of Jolt where it is displayed that the abutment is found to be accommodating in the depression and as such it is capable of accommodating an occlusal protrusion of the supra structure).

    PNG
    media_image1.png
    369
    523
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 7, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt the clamping device (Fig. 6-7 of Jolt, label 3) is provided with a recess (See Annotated Figure B of Fig. 6 of Jolt), for accommodating the abutment (See Annotated Figure B of Fig. 6 of Jolt), which is adapted to the length and/or the thickness of the lower portion of the abutment or an abutment socket (As the clamping device is adjustable in terms of height relative to the auxiliary device, the clamping device as a whole can adapt to the vertical length of the lower portion of the abutment. As such, recess would also be capable to adapt to the vertical length of the lower portion of the abutment).

    PNG
    media_image2.png
    366
    520
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 9, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt further discloses the auxiliary device (Fig. 6-7 of Jolt, label 4) is provided with a flat block (Fig. 6-7 of Jolt, label 4 shows the auxiliary device being a flat block) and is provided, on one side, with depressions for accommodating the occlusal surfaces of molars and/or, on the other side, at least one depression for accommodating the incisal faces of incisors and/or cuspids (See Annotated Figure A of Fig. 6 of Jolt where the abutment is being held in the depression of the auxiliary device, it is capable of accommodating the incisal faces of incisors or cuspids).
Regarding Claim 10, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt further discloses the supra structure abutment holder (Fig. 6-7 of Jolt) is provide with at least one tractive element (Fig. 6-7, label 10) which extend between the auxiliary device and the clamping device (Fig. 6-7). 
13, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt further discloses the arrangement of a supra structure and an abutment is accessible from a side while clamped between the auxiliary device and the clamping device and a bonding gap is visible (Fig. 6-7 of Jolt where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment; further it is capable to view a bonding gap that can be made between the supra structure and abutment as seen in Fig. 5-7). 
Regarding Claim 17, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt discloses the recess (See Annotated Figure B of Fig. 6 of Jolt) comprises a blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6 of Jolt) and wherein the abutment socket (An Abutment is capable of having an abutment socket) comprises an implant analog (An abutment socket can be capable for comprising an implant analog).
Regarding Claim 18, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 1 and Jolt discloses the claimed invention and further discloses the flat block (Fig. 6-7 of Jolt, label 4 shows the auxiliary device being a flat block) is a pancake cylinder (Fig. 8 of Jolt, label 4 shows a 3D view of the flat block being a pancake cylinder).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolt (DE Publication No. 202015103851 U1) in view of Goodman (US Patent No. 5547380 A) in further view of Moore (US Publication No. 20170326027 A1) in further view of Lefman (US Patent No. 9492249 B1).
Regarding Claim 8, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment holder of claim 17 and Jolt further discloses the blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6) has a diameter which corresponds to the diameter of a largest diameter of the abutment or the abutment socket (See Annotated Figure B of Fig. 
Lefman discloses a device in the same field of endeavor and discloses the usage of a spacer ring (Fig. 10 of Lefman, label 140) secure the abutment (Col 5 of Lefman, lines 45-59).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supra structure abutment of Jolt, Goodman and Moore to have a spacer ring of Lefman to secure the abutment in place to the blind hole to compensate for the difference in diameter between the two.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772